      Case 3:18-cv-00230-DPM Document 23 Filed 07/15/19 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION


WILLIAM WHITFIELD HYMAN and
NATALIE HYMAN,

             Plaintiffs,

     v.                                                     Case No. 3:18-CV-230-DPM

CITY OF WALNUT RIDGE,

            Defendant.


                                JOINT STATUS REPORT

            Come now, the parties, by and through their respective counsel, and for their Joint

    Status Report, state:

                           Discovery: Discovery is ongoing. The deadline to complete

                            discovery is September 13, 2019.

                           Motions Pending: There are no motions currently pending.

                           Settlement Conference: No settlement conference has been

                            scheduled or requested.

                           Settlement Prospects: There are no active settlement negotiations.

                           Estimated Length of Trial: The parties anticipate being able to

                            resolve this case through summary judgment. To the extent factual

                            disputes exist, the parties anticipate that a trial will last no longer than

                            2 days.




                                                1
     Case 3:18-cv-00230-DPM Document 23 Filed 07/15/19 Page 2 of 3




Dated:   July 15, 2019                      Respectfully submitted,

                                            /s/ Robert D. Friedman
                                            Amy L. Marshak*
                                            Robert D. Friedman*
                                            Institute for Constitutional Advocacy
                                            and Protection
                                            Georgetown University Law Center
                                            600 New Jersey Ave. NW
                                            Washington, DC 20001

                                            *Admitted pro hac vice

                                            Kesha Chiappinelli, #2009175
                                            Mostyn Prettyman PLLC
                                            2601 N. Walton Blvd. Ste. MP
                                            Bentonville, AR 72712
                                            479-464-4529 office
                                            855-397-2783 fax
                                            Kesha@ArkLawyers.com

                                            Counsel for Plaintiffs

                                            /s/ John L. Wilkerson
                                            John L. Wilkerson, ABA #2008046
                                            Attorney at Law
                                            PO Box 38
                                            North Little Rock, AR 72115
                                            Tel: (501) 978-6136
                                            Fax: (501) 978-6567
                                            jwilkerson@arml.org

                                            Lanny Richmond II, ABA #2015137
                                            Attorney at Law
                                            PO Box 38
                                            North Little Rock, AR 72115
                                            Tel: (501) 537-3784
                                            Fax: (501) 537-7261
                                            lrichmond@arml.org

                                            Counsel for Defendant




                                   2
          Case 3:18-cv-00230-DPM Document 23 Filed 07/15/19 Page 3 of 3



                                   CERTIFICATE OF SERVICE

         I, Robert D. Friedman, hereby certify that on this 15th day of July, 2019, I electronically filed
the foregoing with the Clerk of Court using the CM/ECF System, which will send notification of
such filing to all participating counsel of record.

                                                                 /s/ Robert D. Friedman
                                                                 Robert D. Friedman




                                                    3
